DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.

Claims 1-6 and 10-14 were rejected in the previous Office action under 35 U.S.C. § 103 as being unpatentable over Madsen et al. (United States Patent Application Publication No. US 2019/0129435 A1) [hereinafter “Madsen”] in view of Hermann (DE 102017009594 A1). Regarding this rejection, Applicant contends the following (pages 7-8 of Applicant’s reply):


    PNG
    media_image1.png
    313
    647
    media_image1.png
    Greyscale


Examiner disagrees.
As noted in the previous Office action, Hermann clearly teaches “ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation”, as claimed. For convenience, paragraph [0006] of Hermann is presented below:

    PNG
    media_image2.png
    288
    673
    media_image2.png
    Greyscale

As can be seen, Hermann teaches determining a “vertical coordinate of a water surface of the water accumulation” “on the basis of recorded environmental data.” Hermann teaches also determining “at least one vertical coordinate of an originally dry roadway surface” at the same location. Hermann then teaches “[a] difference is formed on the basis of the compared data and a water depth of the pool of water in front of the vehicle is determined therefrom.” As such, Hermann teaches the water depth of the water accumulation is ascertained by comparing a current measure of the water surface with a measure of the roadway surface when the roadway is dry (i.e. “without the liquid accumulation”). Hermann teaches these coordinates are determined based on image data (see [0012] and [0015]). 
The “vertical coordinate” referenced by Hermann represents a vertical height of the water accumulation in some coordinate system and a vertical height of the roadway when dry in the same coordinate system. A comparison between these two coordinates is performed to ascertain the depth of the accumulated water on the roadway surface. As noted in [0012]-[0015], this data acquisition and comparison is performed with image data gathered from an image detection unit 3. 
As such, Hermann very clearly teaches “ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation”, as claimed.
Accordingly, Applicant’s arguments regarding the rejection(s) of claims 1, 6, 13, and 14 are found unpersuasive. 

Applicant further makes the following arguments:


    PNG
    media_image3.png
    254
    640
    media_image3.png
    Greyscale

(Page 9 of Applicant’s reply)


    PNG
    media_image4.png
    194
    639
    media_image4.png
    Greyscale

(Page 10 of Applicant’s reply)

Examiner disagrees. 
Explicit motivation for combining the teachings of Madsen and Hermann was presented in the previous Office action. Specifically, Examiner noted that Hermann teaches the disclosed methodology “is improved over the prior art” “for detecting a water depth” ([0003] of Hermann). This explicit motivation provided by Hermann makes it clear why one of ordinary skill in the art would have found it obvious to combine the teachings of Madsen and Hermann, as explained in the previous Office action and again below in this Office action. Examiner presented no “obvious to try” rationale for the combination, as alleged by Applicant, and instead provided an explicit motivation to make the combination based on clearly articulated reasoning with a rationale underpinning. 
Insomuch, no “conclusory hindsight, reconstruction and speculation” was presented by Examiner, as alleged by Applicant. Again, no “unsupported assertions” were made, but rather clearly articulated reasoning based upon presented teachings and evidence of Madsen and Hermann were relied upon in establishing a prima facie case of obviousness. 
Examiner notes additionally that Applicant has not challenged this articulated reasoning and the explicit motivation presented in the previous Office action. Instead, Applicant has merely made assertions that the rejection is “conclusory hindsight, reconstruction and speculation”. Applicant makes no explicit mention to the analysis provided in the previous Office action and makes no effort to link the fact patterns of the presented case law to the fact patterns of the present Application. 

Applicant further argues the following on page 11 of Applicant’s reply:

    PNG
    media_image5.png
    251
    648
    media_image5.png
    Greyscale


Examiner notes that no Official Notice was relied upon the previous Office action, nor is Official Notice relied upon herein in this Office action. Applicant makes no explicit mention to any specific instances of alleged Official Notice in the previous Office action. 

As such, Applicant’s arguments are found unpersuasive, and the claims stand rejected as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the claim recites “a parameter representing the redetermined liquid depth” in line 3. Claim 8 also recites “a parameter representing the redetermined liquid depth” in line 3. It is unclear if the “a parameter” recited in claim 9 is the same as the “parameter” recited in claim 8, or a different parameter. Appropriate clarification is required. Should Applicant desire the two elements to be the same, Examiner suggests amending claim 9 to recite “the parameter representing the redetermined liquid depth.” 

Regarding claim 12, the claim recites “an ascertained travel trajectory through the liquid accumulation” in lines 4-5. Claim 12 depends from claim 6, which recites “ascertaining the travel trajectory of the vehicle, which represents a travel route through the liquid accumulation” in lines 8-9. It is unclear if the “an ascertained travel trajectory” in claim 12 refers to the “travel trajectory” ascertained in claim 6, or to a different travel trajectory. Appropriate clarification is required. Should Applicant desire the two elements to be the same, Examiner suggests amending claim 12 to recite “the ascertained travel trajectory through the liquid accumulation.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (United States Patent Application Publication No. US 2019/0129435 A1) [hereinafter “Madsen”] in view of Hermann (DE 102017009594 A1) [note that the English translation being relied upon herein was provided in a previous Office action].

Regarding claim 1, Madsen teaches a method for ascertaining a liquid depth of a liquid accumulation on a travel path in front of a vehicle (see [0014], [0034]-[0042], and [0045]-[0049]), the method comprising:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049]); 
ascertaining the liquid depth of the liquid accumulation (see [0047]-[0049]); and
controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067]).

Madsen does not expressly teach the liquid depth of the liquid accumulation is ascertained by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without the liquid accumulation. Madsen teaches referencing a previous 3D terrain map image to identify features (see [0047]-[0049]), but does not expressly teach this is how the liquid depth is determined. 
Hermann generally also teaches a method for detecting the water depth of an accumulation of water on a roadway (see [0001]). Hermann teaches an image of the liquid accumulation is detected and compared to a previously-gathered image of the roadway without liquid accumulation in order to determine the depth of the liquid accumulation (see [0006] and [0012]-[0015]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Madsen so as to ascertain the liquid depth of the liquid accumulation by comparing the current image with an image that is stored I a storage device and represents the vehicle-external region without the liquid accumulation, in view of Hermann, as Hermann teaches doing so provides an improved manner of determining the depth of the liquid accumulation (see [0003] of Hermann). 

Regarding claim 2, the combination of Madsen and Hermann further teaches updating the stored image in the storage device earlier in time than the comparing, the updating being performed at least one a day (see [0045]-[0054] of Madsen, specifically “continuously updating the model of the terrain presented in the 3D map”). 

Regarding claim 3, the combination of Madsen and Hermann further teaches in the comparing, a comparison is carried out between an identified topographic elevation of a liquid accumulation surface from the current image and an identified topographic elevation of the travel path from the stored image to ascertain the liquid depth (see [0012]-[0015] of Hermann). 

Regarding claim 4, the combination of Madsen and Hermann further teaches in the comparing, a depth profile of the travel path in a region of the liquid accumulation is ascertained (see [0045]-[0054] of Madsen and [0012]-[0015] of Hermann). 

Regarding claim 5, the combination of Madsen and Hermann further teaches furnishing an indication signal to be outputted to an indicating device of the vehicle, the indication signal representing the ascertained liquid depth of the liquid accumulation (see [0007] and [0016] of Hermann; see also [0024] and [0033]-[0036] of Madsen).

Regarding claim 6, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a method for ascertaining a travel trajectory through a liquid accumulation on a travel path in front of a vehicle (see [0014], [0034]-[0042], and [0045]-[0049] of Madsen), the method comprising:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); and
ascertaining a liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above); 
ascertaining the travel trajectory of the vehicle, which represents a travel route through the liquid accumulation, using the ascertained liquid depth of the liquid accumulation (see [0049] of Madsen); and
controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen).

Regarding claim 10, the combination of Madsen and Hermann further teaches the travel route is ascertained, in the ascertaining of the travel trajectory, using a vehicle geometry parameter of the vehicle, the vehicle geometry parameter including a wheelbase of vehicle (see [0049]-[0050] of Madsen). 

Regarding claim 11, the combination of Madsen and Hermann further teaches the steering unit of the vehicle is controlled depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen). 

Regarding claim 12, the combination of Madsen and Hermann further teaches the steering unit of the vehicle is controlled depending on an ascertained travel trajectory through the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen). 

Regarding claim 13, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a control device to ascertain a liquid depth of a liquid accumulation on a travel path in front of a vehicle (processor B110 of Madsen; see [0014], [0034]-[0042], and [0045]-[0049] of Madsen), comprising:
a control unit configured to perform the following (processor B110 of Madsen):
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); 
ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above); and
controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen).

Regarding claim 14, the combination of Madsen and Hermann, as applied to claim 1 above, teaches a non-transitory machine-readable storage medium on which is stored a computer program, comprising: a program code arrangement having program code for ascertaining a liquid depth of a liquid accumulation on a travel path in front of a vehicle (see [0014], [0019], [0034]-[0042], and [0045]-[0049] of Madsen), by performing the following:
reading in a current image of a vehicle-external region of the travel path, detected by an image detection device of the vehicle, in which the liquid accumulation is present (see [0022] and [0032]-[0049] of Madsen); 
ascertaining the liquid depth of the liquid accumulation by comparing the current image with an image that is stored in a storage device and represents the vehicle-external region without a liquid accumulation (see [0047]-[0049] of Madsen, [0012]-[0015] of Hermann, and the rejection of claim 1 above); and 
controlling a steering unit of the vehicle depending on the ascertained liquid depth of the liquid accumulation (see [0031], [0042]-[0050], and [0061]-[0067] of Madsen).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Madsen and Hermann, as applied to claim 1 above, and further in view of Owen et al. (United States Patent Application Publication No. US 2018/0215381 A1) [hereinafter “Owen”].

Regarding claim 7, the combination of Madsen and Hermann, as applied to claim 1 above, teaches detecting at least one rolling motion of the vehicle upon passage through the liquid accumulation, the pitching motion being detected by an inertial detection device (see [0069]-[0070] and [0083] of Madsen). 
The combination of Madsen and Hermann teaches the rolling motion is used to identify terrain features (see [0083]), but does not specify it is used in redetermining the depth of the liquid accumulation.
Owen also generally teaches a method for controlling a road vehicle when traveling through water (see Abstract). Owen teaches that in addition to using distance sensors, the liquid depth is further refined by using inertial sensors that detect rolling motions of the vehicle to determine the depth of the water (see [0053]). Owen teaches this helps to refine the depth calculation by considering terrain slope (see again [0053]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Madsen and Hermann so as to redetermine the liquid depth of the liquid accumulation using the detected rolling motion of the vehicle, in view of Owen, as Owen teaches doing so allows the system to consider the terrain slope and therefore leads to a better estimate of the liquid depth. 

Regarding claim 8, the combination of Madsen, Hermann, and Owen further teaches outputting a storage signal to an interface with the storage device to add to the stored image a parameter representing the redetermined liquid depth (see [0045]-[0054] of Madsen).

Regarding claim 9, the combination of Madsen, Hermann, and Owen further teaches furnishing a transmitted signal using the storage signal to transmit, to at least one further vehicle and/or to a cloud unit, a parameter representing the redetermined liquid depth (see [0045]-[0054] of Madsen). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669